RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 06a0160p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                 X
                             Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                  -
                                                  -
                                                  -
                                                      No. 05-5822
         v.
                                                  ,
                                                   >
 RAYMOND HARRY WARD,                              -
                          Defendant-Appellant. -
                                                 N
                    Appeal from the United States District Court
                 for the Western District of Tennessee at Jackson.
                No. 04-10011—James D. Todd, Chief District Judge.
                                      Argued: April 27, 2006
                                Decided and Filed: May 12, 2006
                  Before: KENNEDY, COLE, and McKEAGUE, Circuit Judges
                                        _________________
                                             COUNSEL
ARGUED: M. Dianne Smothers, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Memphis,
Tennessee, for Appellant. Victor L. Ivy, ASSISTANT UNITED STATES ATTORNEY, Jackson,
Tennessee, for Appellee. ON BRIEF: M. Dianne Smothers, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Memphis, Tennessee, for Appellant. Victor L. Ivy, ASSISTANT UNITED
STATES ATTORNEY, Jackson, Tennessee, for Appellee.
                                        _________________
                                            OPINION
                                        _________________
         KENNEDY, Circuit Judge. A federal grand jury returned a two count indictment against
Raymond Harry Ward (“defendant”). Joint Appendix (“J.A.”) at 6-7. He was charged in count one
of the indictment with armed bank robbery, in violation of 18 U.S.C.A. § 2113(a), and in
committing, or in attempting to commit, the offense by the use of a dangerous weapon or device, in
violation of 18 U.S.C.A. § 2113(d). Id. at 6. In the second count of the indictment, defendant was
charged with brandishing a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c).
Id. at 7. Pursuant to a plea agreement, defendant pled guilty to the first count of the indictment. Id.
at 91. On appeal, defendant does not argue that the district court incorrectly calculated the UNITED
STATES SENTENCING GUIDELINES MANUAL (“Guidelines”) range. Defendant, instead, argues that
the district court treated the Guidelines as presumptively mandatory and that it did not properly
consult the factors listed in 18 U.S.C. § 3553(a). Defendant also argues that his sentence is
unreasonable. Defendant requests that this court vacate his sentence and remand for resentencing.


                                                  1
No. 05-5822               United States v. Ward                                                             Page 2


                                               BACKGROUND
        The district court calculated the Guidelines range as “recommend[ing] a sentence of 188 to
235 months” imprisonment. Id. at 53. The district court sentenced defendant to a 220-month term
of imprisonment to be served consecutively to a state court sentence currently being served by
defendant, to a four year term of supervised release, and it ordered him to pay $12,196 in restitution
to the bank he robbed, as well as a special assessment of $100. Id. at 54. In pronouncing sentence,
the district court indicated that:
       it’s clear that a large part, perhaps all, of your problems are caused by the fact that
       you began to use drugs in your teenage years and got into that deadly spiral . . . .
       However, I’ve got a responsibility to the citizens of the country to protect them from
       violent offenders. You have[,] if not the worst criminal record for a young man I’ve
       ever seen, one of the worst criminal records that I have ever seen. Now, it may be
       that these crimes of yours were driven by a substance abuse problem, but that doesn’t
       diminish the damage that’s caused to the citizens of this district and to your victims.
Id. at 52. During sentencing, the district court also focused on the severity of the crimes of bank
robbery and the use of a firearm in the commission of a felony. Id. at 52-53. It indicated that
defendant’s substantial criminal background amassed in a short period of time weighed in its
decision. Id. at 53. The district court also indicated that the sentence it imposed was not “the
maximum because I’m convinced that the substance abuse problems that you’ve had contributed to
these problems.” Id. at 54. Finally, after the district court pronounced sentence, it “recommend[ed]
that [defendant] be allowed to serve this at an institution where [he] can get treatment for [his]
substance abuse.” Id. at 55.
                                                   ANALYSIS
        The Supreme Court decision in United States v. Booker, 543 U.S. 220 (2005), made the
Guidelines advisory. This circuit has held that a sentence that falls within the advisory Guidelines
range is given “a rebuttable presumption of reasonableness.” United States v. Williams, 436 F.3d
706, 708 (6th Cir. 2006). “This rebuttable presumption does not relieve the sentencing court of its
obligation to explain to the parties and the reviewing court its reasons for imposing a particular
sentence.” United States v. Richardson, 437 F.3d 550, 553-54 (6th Cir. 2006).           One of those
obligations is the obligation to consider the factors listed in 18 U.S.C. § 3553(a)1 in arriving at an


       1
           18 U.S.C. § 3553(a) reads as follows:
       Factors to be considered in imposing a sentence.--The court shall impose a sentence sufficient, but
       not greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection.
       The court, in determining the particular sentence to be imposed, shall consider--
                (1) the nature and circumstances of the offense and the history and characteristics of the
                defendant;
                (2) the need for the sentence imposed--
                          (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                          provide just punishment for the offense;
                          (B) to afford adequate deterrence to criminal conduct;
                          (C) to protect the public from further crimes of the defendant; and
                          (D) to provide the defendant with needed educational or vocational training,
                          medical care, or other correctional treatment in the most effective manner;
                (3) the kinds of sentences available;
                (4) the kinds of sentence and the sentencing range established for--
                          (A) the applicable category of offense committed by the applicable category of defendant as
                          set forth in the guidelines--
                          ...
No. 05-5822            United States v. Ward                                                                   Page 3


appropriate sentence. See Williams, 436 F.3d at 708. A district court “need not recite these
[§ 3553(a)] factors but must articulate its reasoning in deciding to impose a sentence in order to
allow for reasonable appellate review.” United States v. Kirby, 418 F.3d 621, 626 (6th Cir. 2005).
See also United States v. Foreman, 436 F.3d 638, 644 (6th Cir. 2006) (“Williams does not mean that
a Guidelines sentence will be found reasonable in the absence of evidence in the record that the
district court considered all of the relevant section 3553(a) factors.”). We do not require “explicit
reference to the § 3553(a) factors in the imposition of identical alternative sentences.” United States
v. Till, 434 F.3d 880, 887 (6th Cir. 2006).
         In this case, the district court treated the Guidelines as advisory. See J.A. at 53. The district
court also provided sufficient indication of its consideration of the factors listed in 18 U.S.C.
§ 3553(a) to give this court a sufficient basis to review the sentence for reasonableness. In
particular, the district court balanced defendant’s drug history and the need for defendant to
participate in a substance abuse program, pursuant to 18 U.S.C. § 3553(a)(2)(D), with the severity
of his offense including the need to protect the public, pursuant to 18 U.S.C. § 3553(a)(2)(A), (B),
and (C), and his history of criminal activity, pursuant to 18 U.S.C. § 3553(a)(1). The district court
also investigated the kinds of sentences available, pursuant to 18 U.S.C. § 3553(a)(3), in light of the
fact that it imposed restitution on defendant. Thus, in focusing on the need to protect society from
violent criminals, discussing the seriousness of the crime, taking into account the relatively quick
amount of time in which defendant had amassed an extensive criminal history, while considering
as well defendant’s need for drug treatment, and by deciding to impose restitution on defendant, the
district court took into account all of the relevant factors under 18 U.S.C. § 3553(a).
         Based on all of the factors that the district court considered, we find that the sentence is
reasonable under our precedent. In Richardson, this court relied on several reasons in finding that
a district court’s sentence was reasonable:
        The sentencing hearing transcript reveals that the district court articulated and
        explained its reasons for sentencing Richardson to a term at the higher end of the
        Guidelines range. The court did not “simply select” what it viewed as “an
        appropriate sentence,” Webb, 403 F.3d at 383, but rather explicitly considered many
        § 3553(a) factors in sentencing Richardson. The district court considered
        Richardson's history and characteristics, and was justifiably concerned by his
        criminal history and the need to protect the public from his behavior . . . . The record
        suggests that the district court also considered Richardson's needs under
        § 3553(a)(2)(D). The court stated it would recommend Richardson for the residential
        drug treatment program . . . .
Richardson, 437 F.3d at 554-55 (citing United States v. Webb, 403 F.3d 373, 383 (6th Cir. 2005)).
Finally, this court concluded that: “The record does not support Richardson's argument that the
district court acted unreasonably, but instead suggests that the court was properly guided by the
§ 3553(a) factors when selecting a sentence at the higher end of the Guidelines range. Richardson’s
sentence is reasonable.” Id. at 555. In this case, like in Richardson, the district court considered the
appropriate factors under 18 U.S.C. § 3553(a), including the nature of the offense, the severity of
the crime, defendant’s criminal history, his drug addiction, and the need for restitution. The district
court balanced the aggravating factors against the mitigating factors in fashioning an appropriate
sentence, and it imposed a sentence with all of the relevant § 3553(a) factors in mind.


                (5) any pertinent policy statement--
                ...
                (6) the need to avoid unwarranted sentence disparities among defendants with similar records
                who have been found guilty of similar conduct; and
                (7) the need to provide restitution to any victims of the offense.
No. 05-5822           United States v. Ward                                                   Page 4


        Furthermore, the district court selected a sentence within the recommended Guidelines range.
Under our precedent, such a sentence is entitled to a presumption of reasonableness. Williams, 436
F.3d at 708. Because the district court provided a sufficient basis to review the sentence by
articulating the 18 U.S.C. § 3553(a) factors that it considered, and because the sentence selected was
within the range suggested by the Guidelines, defendant must articulate some reason that his
sentence is not reasonable. Defendant has failed to provide any reason that his sentence is not
reasonable, and, in any event, this court can find no reason that would force it to conclude that the
sentence was anything other than reasonable.
                                          CONCLUSION
       For the foregoing reasons, we AFFIRM the district court’s judgment.